 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5    ISREAL GARCIA-BORJA,                                     Case No. 3:18-cv-00573-RCJ-WGC
 6                                           Petitioner,
              v.                                                            ORDER
 7
      ISIDRO BACA, et al.,
 8
                                         Respondents.
 9

10          This habeas matter is before the Court on Petitioner Isreal Garcia-Borja’s Declaration of
11   Election to Abandon Claims (ECF No. 23).
12          On December 23, 2019, the Court found Garcia-Borja’s Petition for Writ of Habeas Corpus
13   (ECF No. 6) in this action to be mixed, containing both exhausted and unexhausted claims. (ECF
14   No. 21). The Court informed Garcia-Borja of his three options: (1) file a motion to dismiss seeking
15   partial dismissal of only the unexhausted claims; (2) file a motion to dismiss the entire petition
16   without prejudice in order to return to state court to exhaust the unexhausted claims; and/or (3) file
17   a motion for other appropriate relief, such as a motion for a stay and abeyance asking this Court to
18   hold his exhausted claims in abeyance while he returns to state court to exhaust the unexhausted
19   claims. (Id.)
20          Garcia-Borja has filed a declaration indicating his choice to voluntarily abandon and
21   dismiss his unexhausted claims: Grounds 1 and 3. Garcia-Borja will therefore pursue the one
22   exhausted claim: Ground 2. Respondents did not oppose this motion, and the time for doing so
23   has expired.
24          IT IS THEREFORE ORDERED:
25          1. Petitioner Isreal Garcia-Borja’s request to voluntarily dismiss Grounds 1 and 3 of his
26                 Petition for Writ of Habeas Corpus (ECF No. 6) is GRANTED.
27          2. Grounds 1 and 3 are DISMISSED WITHOUT PREJUDICE as unexhausted and by
28                 Garcia-Borja’s request.


                                                           1
 1   3. Respondents will have 60 days to answer the remaining claim in this case: Ground 2.

 2   4. In the answer, Respondents must specifically cite to and address the applicable state

 3      court written decision and state court record materials, if any, regarding each claim

 4      within the response as to that claim.

 5   5. Garcia-Borja will have 30 days to file any reply to the answer.

 6   6. Any additional state court record and related exhibits must be filed in accordance with

 7      LR IA 10-3 and LR IC 2-2 and include a separate index identifying each additional

 8      exhibit by number or letter. The index must be filed in CM/ECF’s document upload

 9      screen as the base document to receive the base docket number (e.g., ECF No. 10).

10      Each exhibit will then be filed as “attachments” to the base document—the index—to

11      receive a sequenced sub-docket number (e.g., Exhibit A (ECF No. 10-1), Exhibit B

12      (ECF No. 10-2), Exhibit C (ECF No. 10-3), and so forth). If the exhibits will span more

13      than one filing, the base document in each successive filing must be either a copy of

14      the index or volume cover page. See LR IC 2-2(a)(3)(A).

15   7. A paper copy of any exhibits over 50 pages—for this case—must be delivered to the

16      Las Vegas Clerk’s Office and addressed to the attention of “Staff Attorney.” Paper

17      copies must be (i) file-stamped copies, bearing the document number assigned by the

18      CM/ECF system, (ii) securely bound on the left side to display the document number,

19      and (iii) tabbed to display exhibit numbers or letters on the right side or bottom of the

20      copies. See LR IA 10-3(i); LR IC 2-2(g).

21   DATED this 6th day of February, 2020.

22

23
                                                    ROBERT C. JONES
24                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                2
